DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 6, 9, 11, 13, 15, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong et al. (US Pub. 2015/0163302) in view of Ran et al. (US Pub. 2013/0198518).
Regarding claims 1, 5, 11 and 15, Armstrong teaches an electronic apparatus comprising: a display; a communication interface; a memory comprising at least one instruction; and a processor configured to execute the at least one instruction, wherein the processor, by executing the at least one instruction, is configured to: based on an external user terminal being discovered by the electronic apparatus through the communication interface, control the display to display a marker for guiding an operation of a user to establish a communication connection between the electronic apparatus and the external user terminal (see QR code displayed in [0022], [0031], [0051] and Figure 5), the external user terminal authenticating the electronic apparatus by capturing an image of the electronic apparatus displaying the marker and establish the communication connection with the external user terminal through the communication interface (authenticating the destination device by decoding the QR code and transferring data from the source device to the destination device if pairing is confirmed in [0022], [0032], [0034], [0051], [0052], [0059], [0061] and Figures 5 and 6).  Armstrong, however, does not teach receive a signal confirming authentication of the electronic apparatus from the external user terminal through the communication interface and establish the communication connection with the external user terminal through the communication interface in response to receiving the signal.  Ran teaches receive a signal confirming authentication of the electronic apparatus from the external user terminal through the communication interface and establish the communication connection with the external user terminal through the communication interface in response to receiving the signal (see connection confirmation in [0038], [0040], [0041], [0068] and Figures 1, 2 and 4).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Armstrong to have receive a signal confirming authentication of the electronic apparatus from the external user terminal through the communication interface and establish the communication connection with the external user terminal through the communication interface in response to receiving the signal as taught by Ran in order to authenticate that the connection has been established [0038]. 
Regarding claims 3 and 13, Armstrong teaches the processor by executing the at least one instruction is configured to receive information on the external user terminal through the communication interface, and based on the communication connection with the external user terminal being established, remove the marker and control the display to display the information on the external user terminal [0052].
Regarding claims 6 and 16, Armstrong teaches the processor by executing the at least one instruction is configured to analyze at least one of a text or an image included in the marker, and authenticate the electronic apparatus based on the at least one of the text or the image corresponding to at least one of a pre-stored text or a pre-stored image (the source device authenticates the destination device by decoding the captured QR code in [0022], [0032], [0034], [0051], [0052], [0059] an d [0061]).
Regarding claims 9 and 19, Armstrong teaches the processor by executing the at least one instruction is configured to receive information on the electronic apparatus through the communication interface while discovering the electronic apparatus, wherein the screen comprises information on the electronic apparatus along with the image (see displaying the destination device with a name and an IP address on the source device in [0052]).
Claims 2, 4, 10, 12, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong et al. in view of Ran et al. and further in view of White et al. (US Pub. 2017/0004475).
Regarding claims 2 and 12, Armstrong in view of Ran teaches the limitations in claims 1 and 11 as shown above.  Armstrong in view of Ran, however, does not teach the processor by executing the at least one instruction is configured to control the display to display a background screen of a predefined pattern or a color along with the marker.  White teaches the processor by executing the at least one instruction is configured to control the display to display a background screen of a predefined pattern or a color along with the marker (“the optical authentication data 546 may be made up of alphanumeric patterns” in [0099]).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Armstrong in view of Ran to have the processor by executing the at least one instruction is configured to control the display to display a background screen of a predefined pattern or a color along with the marker as taught by White in order to use the optical authentication data [0099]. 
Regarding claims 4 and 14, White teaches a light outputter, wherein the processor is configured to control the light outputter to output light of a predefined pattern as the marker (see LEDs in [0099], see also [0076], [0082] and [0091]).
Regarding claims 10 and 20, White teaches the processor by executing the at least one instruction is configured to, based on the communication connection with the electronic apparatus being established, remove the image and control the display to display a message indicating that the communication connection with the electronic apparatus is established (see “Setup Complete!” in Figure 12).
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong et al. in view of Ran et al. and further in view of Maresh et al. (US Pub. 2018/0150626).
Regarding claims 7 and 17, Armstrong in view of Ran teaches the limitations in claims 1 and 11 as shown above.  Armstrong in view of Ran, however, does not teach the processor by executing the at least one instruction is configured to authenticate the electronic apparatus by analyzing an appearance of the electronic apparatus included in the captured image along with a text and an image included in the marker and a background screen output by the electronic apparatus.  Maresh teaches the processor by executing the at least one instruction is configured to authenticate the electronic apparatus by analyzing an appearance of the electronic apparatus included in the captured image along with a text and an image included in the marker and a background screen output by the electronic apparatus (authenticating the user device by matching the background image in [0056]- [0061] and Figure 10).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Armstrong in view of Ran to have the processor by executing the at least one instruction is configured to authenticate the electronic apparatus by analyzing an appearance of the electronic apparatus included in the captured image along with a text and an image included in the marker and a background screen output by the electronic apparatus as taught by Maresh in order to authenticate using the background image [0056]. 
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong et al. in view of Ran et al. and further in view of Bodapati et al. (US Pub. 2012/0161968).
Regarding claims 8 and 18, Armstrong in view of Ran teaches the limitations in claims 1 and 11 as shown above.  Armstrong in view of Ran, however, does not teach the screen comprises a user interface (UI) for guiding a position of the electronic apparatus that outputs the marker.  Bodapati teaches the screen comprises a user interface (UI) for guiding a position of the electronic apparatus that outputs the marker (displaying a location map of assets with RFID tags in [0043], [0046] and Figures 4 and 5).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Armstrong in view of Ran to have the screen comprises a user interface (UI) for guiding a position of the electronic apparatus that outputs the marker as taught by Bodapati in order to give feedback about the assets being scanned [0046]. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLEMENCE S HAN/Primary Examiner, Art Unit 2414